NUMBER 13-13-00061-CR

                                COURT OF APPEALS

                     THIRTEENTH DISTRICT OF TEXAS

                        CORPUS CHRISTI - EDINBURG

MICHAEL AGUIRRE,                                                           Appellant,

                                             v.

THE STATE OF TEXAS,                                                         Appellee.


                      On appeal from the 214th District Court
                            of Nueces County, Texas.


                              MEMORANDUM OPINION
               Before Justices Rodriguez, Garza, and Benavides
                 Memorandum Opinion by Justice Benavides

       On January 18, 2013, 2008, a jury convicted appellant Michael Aguirre of

intoxication manslaughter with a vehicle, a second-degree felony, see TEX. PENAL CODE

ANN. § 49.08 (West, Westlaw through 2013 3d C.S.), and driving while intoxicated with a

child, a state jail felony.   See id. § 49.045 (West, Westlaw through 2013 3d C.S.). The
jury sentenced Aguirre to fifteen years in the Texas Department of Criminal Justice

(TDCJ) Institutional Division for the manslaughter conviction and to two years in the

TDCJ State Jail Division for the driving-while-intoxicated conviction.     See id. § 12.33

(West, Westlaw through 2013 3d C.S.) (setting forth punishment for a second-degree

felony as “any term of not more than 20 years or less than 2 years”); § 12.35 (West,

Westlaw through 2013 3d C.S.) (establishing the range of punishment for state jail

felonies as “not more than two years or less than 180 days”).        The sentences were

ordered to run concurrently.   Aguirre timely filed a notice of appeal on January 25, 2013.

       After conducting a diligent review of the case record, Aguirre’s appellate counsel

concluded that no meritorious grounds for appeal existed and that an appeal in this case

would be frivolous in nature. Thus, Aguirre’s appellate counsel filed an Anders brief in

which he reviewed the merits, or lack thereof, of the appeal. We affirm.

                                       I.     DISCUSSION

       Pursuant to Anders v. California, 386 U.S. 738, 744 (1967), appellant’s

court-appointed appellate counsel has filed a brief with this Court, stating that his review

of the record yielded no grounds or error upon which an appeal can be predicated.

Although counsel’s brief does not advance any arguable grounds of error, it does present

a professional evaluation of the record demonstrating why there are no arguable

grounds to be advanced on appeal.           See In re Schulman, 252 S.W.3d 403, 407 n.9

(Tex. Crim. App. 2008) (“In Texas, an Anders brief need not specifically advance

arguable points of error if counsel finds none, but it must provide record references to the

facts and procedural history and set out pertinent legal authorities.”) (citing Hawkins v.

State, 112 S.W.3d 340, 343–44 (Tex. App.—Corpus Christi 2003, no pet.)); Stafford v.


                                               2
State, 813 S.W.2d 503, 510 n.3 (Tex. Crim. App. 1991).

        In compliance with High v. State, 573 S.W.2d 807, 813 (Tex. Crim. App. [Panel

Op.] 1978), appellant's counsel has carefully discussed why, under controlling authority,

there are no errors in the trial court's judgment.        Counsel has informed this Court that he

has:   (1) examined the record and found no arguable grounds to advance on appeal; (2)

served a copy of the brief and counsel’s motion to withdraw on appellant; and (3)

informed appellant of his right to review the record and to file a pro se response within

thirty days.1   See Anders, 386 U.S. at 744; Stafford, 813 S.W.2d at 510 n.3; see also In

re Schulman, 252 S.W.3d at 409 n.23.               More than an adequate period of time has

passed, and Aguirre has not filed a pro se response.             See In Re Schulman, 252 S.W.3d

at 409.

                                        II. INDEPENDENT REVIEW

        Upon receiving an Anders brief, we must conduct a full examination of all the

proceedings to determine whether the case is wholly frivolous.                  Penson v. Ohio, 488
U.S. 75, 80 (1988). We have reviewed the entire record and counsel's brief, and have

found nothing that would arguably support an appeal.                   See Bledsoe v. State, 178
S.W.3d 824, 826–28 (Tex. Crim. App. 2005) (“Due to the nature of Anders briefs, by

indicating in the opinion that it considered the issues raised in the briefs and reviewed

the record for reversible error but found none, the court of appeals met the requirement

of Texas Rule of Appellate Procedure 47.1.”); Stafford, 813 S.W.2d at 509.


        1  The Texas Court of Criminal Appeals has held that “the pro se response need not comply with
the rules of appellate procedure in order to be considered. Rather, the response should identify for the
court those issues which the indigent appellant believes the court should consider in deciding whether the
case presents any meritorious issues.” In re Schulman, 252 S.W.3d 403, 409 n.23 (Tex. Crim. App.
2008) (quoting Wilson v. State, 955 S.W.2d 693, 696–97 (Tex. App.—Waco 1997, no pet.)).


                                                    3
Accordingly, we affirm the judgment of the trial court.

                                         III. MOTION TO WITHDRAW

        In accordance with Anders, appellant’s attorney has asked this Court for

permission to withdraw as counsel for appellant.              See Anders, 386 U.S. at 744; see also

In re Schulman, 252 S.W.3d at 408 n.17 (citing Jeffery v. State, 903 S.W.2d 776, 779–80

(Tex. App.—Dallas 1995, no pet.) (noting that “[i]f an attorney believes the appeal is

frivolous, he must withdraw from representing the appellant.                          To withdraw from

representation, the appointed attorney must file a motion to withdraw accompanied by a

brief showing the appellate court that the appeal is frivolous.”) (citations omitted)). We

grant counsel’s motion to withdraw.            All other pending motions will be denied as moot.

Within five days of the date of this Court’s opinion, counsel is ordered to send a copy of

the opinion and judgment to appellant and to advise appellant of his right to file a petition

for discretionary review.2 See TEX. R. APP. P. 48.4.



                                                                   __________________________
                                                                   GINA M. BENAVIDES,
                                                                   Justice

Do not publish.
TEX. R. APP. P. 47.2 (b).

Delivered and filed the
27th day of June, 2014.



        2  No substitute counsel will be appointed. Should appellant wish to seek further review of this
case by the Texas Court of Criminal Appeals, he must either retain an attorney to file a petition for
discretionary review or file a pro se petition for discretionary review. Any petition for discretionary review
must be filed with the clerk of the Court of Criminal Appeals. See TEX. R. APP. P. 68.3, 68.7.
Furthermore, any petition for discretionary review should comply with the requirements of Rule 68.3 of the
Texas Rules of Appellate Procedure. See TEX. R. APP. P. 68.3.


                                                      4